EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Nick Palmieri (Reg. No. 79,277) on 12 January 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A retrofit system for stairs, comprising: 
a support angle comprised of a horizontal panel and a vertical panel, wherein the support angle is removably connected to the stairs; 
a rail disposed on the horizontal panel; and 
a bracket coupled with a tread of the stairs, wherein the bracket is ted over a top of the rail such that the bracket is configured to slide along the rail thereby permitting 

6. (currently amended) The retrofit system of claim 1, further comprising a cover plate[[,]] configured to cover at least one of a gap [[and/]]or the stair system between the stairs and a landing.

13. (currently amended) A stair system, comprising: 
a first movement system, comprising: 
a first landing connector comprising a first guide rail and at least one first foot coupled with the first guide rail; 
a first support beam operatively coupled with the first guide rail, such that the first support beam slides along the first guide rail; and 
a first connection system configured for coupling the at least one first foot with at least one of a first stair, a first landing of a first stair set, or a first ground location; 
a second movement system, comprising: 
a second landing connector comprising a second guide rail and at least one second foot coupled with the second guide rail; 
a second support beam operatively coupled with the second guide rail, such that the second support beam slides along the second guide rail; and 
a second connection system configured for coupling the at least one second foot with at least one of a second stair, a second landing of the first stair set, or a second ground location; 
wherein the first movement system is configured to allow movement in a first direction, wherein the second movement system is configured to allow movement in a second direction different to the first direction, wherein the first movement system is configured for coupling with a bottom landing of [[a]] the first stair set and the second movement system is configured for coupling with a top landing of the first stair set.

14. (currently amended) The stair system of claim 13, further comprising: 
a third movement system, comprising: 

a third support beam operatively coupled with the third guide rail, such that the third support beam slides along the third guide rail; and 
a third connection system configured for coupling the at least one third foot with at least one of a third stair, the second landing of the first stair set, a third landing of a second stair set, or a third ground location; 
a fourth movement system, comprising: 
a fourth landing connector comprising a fourth guide rail and at least one fourth foot coupled with the fourth guide rail; 
a fourth support beam operatively coupled with the fourth guide rail, such that the fourth support beam slides along the fourth guide rail; and 
a fourth connection system configured for coupling the at least one fourth foot with at least one of a fourth stair, a fourth landing of the second stair set, or a fourth ground location; 
wherein the third movement system is configured to allow movement in the second direction, wherein the fourth movement system is configured to allow movement in the first direction, wherein the third movement system is configured for coupling with the top landing of the first stair set and the fourth movement system is configured for coupling with a top landing of the second stair set.

15. (currently amended) The stair system of claim 13, wherein the first support beam or the second support beam comprises at least one of a metal, a plastic, [[and/]]or a glass. 

adapted to be utilized with the stair system.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a retrofit system and stair system having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 1 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ADS/Filing Receipt
Please note that the ADS filed on 4 March 2021 indicates that the Assignee, EMEH, INC. is domiciled in Japan.  Applicant is encouraged to take the appropriate corrective action in the event that this is a typographical error.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635